 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

PATRICIA GRAY &
JERRY GRAY,
individuals,
                                                             Case No.:
       Plaintiff,
v.

FLAGSTAR BANK,
a foreign entity,

      Defendant.
_______________________________________/

                                         COMPLAINT

       COMES NOW, Plaintiffs, Patricia Gray (“Patricia”) and Jerry Gray (“Jerry”) (collectively

hereinafter, “Plaintiffs”), by and through the undersigned counsel, and hereby sue Defendant,

Flagstar Bank (hereinafter, “Defendant”). In support thereof, Plaintiffs state:

                              PRELIMINARY STATEMENT

       1.      This is an action for damages for violations of the Florida Consumer Collection

Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”), the Telephone Consumer

Protection Act, 47 United States Code, Section 227 et seq. (hereinafter, “TCPA”), and Invasion of

Privacy - Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts,

wherein Defendant unlawfully attempts to collect consumer debt from Plaintiffs via harassing and

unlawful means, including unlawful calls to Plaintiffs’ cellular telephones using an automatic

telephone dialing system, a predictive telephone dialing system, or an artificial or pre-recorded

voice, despite having actual knowledge that Plaintiffs were represented by counsel with respect to

the alleged debt at-hand.




                                                 1
 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 2 of 10 PageID 2




                                 JURISDICTION, VENUE & PARTIES

        1.          Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3) for

the TCPA, and supplemental jurisdiction exists for the FCCPA claims pursuant to 28 United States

Code, Section 1367.

        2.          Defendant is subject to the jurisdiction of this Court as it regularly transacts

business in this District, and the events described herein occur in this district.

        3.          Venue is proper in this District as the acts and transactions described herein occur

in this District.

        4.          At all material times herein, Plaintiffs are natural persons residing in Pinellas

County, Florida and are “consumers” as defined by the FCCPA.

        5.          At all material times herein, Defendant is a foreign entity that does business in

Florida and is a “creditor” as defined by the FCCPA.

        6.          Patricia is the subscriber, regular user, and carrier of the cellular telephone number,

(260-XXX-2161) (hereinafter, “Plaintiff’s Cellular Telephone” or “Cellular Telephone”) and was the

called party and recipient of Defendant’s auto-dialed calls, as referenced below.

        7.          Jerry is the subscriber, regular user, and carrier of the cellular telephone number, (260-

XXX-0305) (hereinafter, “Plaintiff’s Cellular Telephone” or “Cellular Telephone”) and was the

called party and recipient of Defendant’s auto-dialed calls, as referenced below.

                                   TCPA STATUTORY STRUCTURE


        8.          Congress enacted the TCPA in effort to restrict pervasive use of telemarketing and

increasing use of cost-effective telemarketing techniques. Pub L. 102-243, § 2, Dec. 20, 1991, 105

Sta. 2394 (1) and (8).




                                                        2
  Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 3 of 10 PageID 3




         9.        Congress found that “[u]nrestricted telemarketing…can be an intrusive invasion of

privacy…” and it intended to prevent automated or pre-recorded telephone calls as “the only

effective means of protecting telephone consumers from this nuisance and privacy invasion.” Id.

at (5) and (12).

         10.       Under the TCPA, any person who initiates calls to any number assigned to a cellular

 telephone service using any automated telephone dialing system or artificial or prerecorded voice

 without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

 up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

 227(b)(3)(B).

         11.       Additionally, under the TCPA, the court may increase the damage award up to three

 (3) times, up to $1,500.00, for each willful or knowing violation of the TCPA.               Id. at §

 227(b)(3)(C).


                                FCCPA STATUTORY STRUCTURE

         12.       The FCCPA is a state consumer protection statute, modeled after the FDCPA, a

 statute designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer

 debts as well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e);

 Fla. Stat. §§ 559.55 and 559.77(5).

         13.       The FCCPA imposes liability on any creditor/person as well as any debt collector—

 who “uses any instrumentality of interstate commerce or the mails in any business the principal

 purposes of which is the collection of any debts,” or who “regularly collects or attempts to collect,

 directly or indirectly, debts owed or due or asserted to be owed or due to another” and both statutes

 prohibit engaging in particular violative conduct in connection with collecting consumer debts. Fla.

 Stat. § 559.55(5).


                                                    3
 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 4 of 10 PageID 4




       14.     Specifically, the FCCPA prohibits unlawful debt collection “communication” with

consumer debtors, which is defined as “the conveying of information regarding a debt directly or

indirectly to any person through any medium.” Fla. Stat. § 559.55(2) (emphasis added).

       15.     The FCCPA prohibits a debt collector and/or person from harassing a debtor by

frequent calling and communicating with a consumer-debtor after they have knowledge that the

consumer-debtor is represented by counsel. See Fla. Stat. § 559.72(7) & (18).

                                  GENERAL ALLEGATIONS

       16.     At all material times herein, Defendant, itself and through its subsidiaries, regularly

service personal credit cards—and collect debts associated with the same—from consumers in

Pinellas County, Florida.

       17.     At all material times herein, Defendant attempts to collect consumer debt from

Plaintiffs, including but not limited to, a home mortgage balance allegedly due from Plaintiffs

(hereinafter, the “Debt”).

       25.     At all material times herein, the Debt is a consumer debt, an obligation resulting

from transactions for goods or services incurred primarily for personal, household, or family use.

       26.     At all material times herein, Defendant’s conduct, with respect to the Debt complained

of below, qualifies as “communication” as defined by the FCCPA.

       27.     At all material times herein, Defendant acts themselves or through their agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

subrogees, representatives, third-party vendors, and insurers.

       28.     All necessary conditions precedent to the filing of this action occurred, or




                                                 4
 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 5 of 10 PageID 5




Defendant waived the same.

                                    FACTUAL ALLEGATIONS

        29.     Plaintiffs allegedly became delinquent on the Debt due to financial hardship.

        30.     In or around June 2020, Plaintiffs retained the law firm of Berkowitz & Myer to pursue

a bankruptcy.

        31.     Shortly thereafter, Defendant began bombarding Plaintiffs’ Cellular Telephones with

a campaign of repeated collection telephone calls.

        32.     During multiple conversations, Plaintiffs advised Defendant that they retained the law

firm of Berkowitz & Myer and provided Berkowitz & Myer’s contact information.

        33.     Despite this, Defendant has continued to place automated calls to Plaintiffs’ cellular

telephones in attempts to collect the Debt directly from Plaintiffs.

        34.     Defendant left pre-recorded messages on Plaintiffs’ cellular telephones voicemails.

        35.     Defendant—or their authorized vendor or third-party agent acting within a scope of

authority granted by Defendant, with the knowledge of Defendant, and under the control of the

Defendant—used an automated telephone dialing system or predictive telephone dialing system to

place calls to Plaintiffs’ Cellular Telephones.

        36.     As a result, Defendant’s subsequent, repeated attempts to induce payment were made

with the intent to exhaust Plaintiffs’ will and harass Plaintiffs.

        37.     Defendant’s conduct caused Plaintiffs to suffer injuries in fact through significant

anxiety, emotional distress, frustration, and anger.

        38.     Florida Statutes, Section 559.77, provides for the award of up to $1,000.00 statutory

damages, actual damages, punitive damages, an award of attorneys’ fees, and costs to each

Plaintiff, should Plaintiffs prevail in this matter against Defendant.



                                                     5
 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 6 of 10 PageID 6




       39.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call placed using any automatic

telephone dialing system or an artificial or pre-recorded voice to Plaintiffs’ Cellular Telephone in

violation of the TCPA or the regulations proscribed thereunder.

       40.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call placed using any automatic

telephone dialing system or an artificial or prerecorded voice to Plaintiffs’ Cellular Telephone in

willful or knowing violation of the TCPA or the regulations proscribed thereunder.

                                COUNT ONE:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(7)

       Plaintiffs re-allege paragraphs one (1) through forty (40) as if fully restated herein and

further states as follows:

       41.     Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting the consumer Debt from Plaintiffs through means which can reasonably

be expected to abuse or harass Plaintiffs.

       42.     Specifically, as noted above, although Plaintiffs repeatedly explicitly revoked

consent and provided her attorney’s contact information, requested/demanded that the direct

collection communication cease. Defendant nevertheless continued to call Plaintiffs’ Cellular

Telephones it its attempts to collect the Debt.

       43.     As a direct and proximate result of Defendant’s actions, Plaintiffs sustained

damages as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(18)



                                                  6
 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 7 of 10 PageID 7




         Plaintiffs re-allege paragraphs one (1) through forty (40) as if fully restated herein and

further states as follows:

         44.    Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(18) by attempting to collect the Debt after Defendant knew that Plaintiffs were represented

by counsel.

         45.    Specifically, as noted above, although Plaintiffs repeatedly explicitly provided her

attorney’s contact information, requested/demanded that the direct collection communication

cease, Defendant nevertheless continued to call Plaintiffs’ Cellular Telephones it its attempts to

collect the Debt.

         46.    As a direct and proximate result of Defendant’s actions, Plaintiffs sustained

damages as defined by Florida Statutes, Section 559.77.

                               COUNT THREE:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

         Plaintiffs re-alleges paragraphs one (1) through forty (40) as if fully restated herein and

further states as follows:

         47.    Defendant is subject to, and violated the provisions of, 47 United States Code,

 Section 227 (b)(1)(A) by using an automatic telephone dialing system, a predictive telephone

 dialing system, or an artificial or pre-recorded voice to call a telephone number assigned to a

 cellular telephone service without Plaintiffs’ prior express consent.

         48.    Defendant used an automatic telephone dialing system or an artificial or pre-

 recorded voice to unlawfully call Plaintiffs’ Cellular Telephones in its attempts to collect the

 Debt.

         49.    If Defendant contends they possessed prior express consent, Plaintiffs revoked such



                                                  7
 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 8 of 10 PageID 8




 consent numerous times in June 2020 and several additional times thereafter.

       50.     Defendant’s telephone calls complained of herein are the result of repeated willful

 and knowing violations of the TCPA.

       51.     As a direct and proximate result of Defendant’s conduct, Plaintiffs suffered:

               a.        The periodic loss of their cell phone service;

               b.        Lost material costs associated with the use of cell phone minutes allotted

       under their cell phone service contract;

               c.        The expenditure of costs and attorney’s fees associated with the prosecution

       of this matter;

               d.        Stress, anxiety, loss of sleep, and deterioration of relationships, both

       personal and professional, as a result of the repeated willful and knowing calls placed in

       violation of the TCPA; and

               e.        Statutory damages.

                                 COUNT FOUR:
                INVASION OF PRIVACY-INTRUSION UPON SECLUSION

       52.     Plaintiffs re-allege paragraphs one (1) through forty (40) as if fully restated herein

and further states as follows:

       53.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon seclusion

as, “one who intentionally intrudes, physically or otherwise, upon the solitude or seclusion of

another.” See Purrelli v. State Farm Fire and Cas. Co., 698 So. 2d 618, 620 (Fla. 2d DCA 1997).

       54.     Defendant violated Plaintiffs’ privacy.

       55.     Defendant’s violations include, but are not limited to, the following:

               a.        Defendant intentionally intruded, physically or otherwise, upon Plaintiffs’

       solitude and seclusion by intentionally placing voluminous annoying, hounding, and

                                                   8
 Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 9 of 10 PageID 9




        harassing telephone calls to Plaintiffs in an attempt to collect on an alleged debt despite

        Plaintiffs’ numerous requests for the calls to cease.

                 b.     Defendant intentionally, and not accidently, generated a high frequency of

        telephone calls to Plaintiffs after Plaintiffs’ multiple requests for the telephone calls to

        cease.

        56.      Defendant’s conduct is unreasonable and highly offensive to a reasonable person

as Defendant’s frequent telephone calls often interrupted Plaintiffs’ work and sleep schedule.

        57.      Defendant’s acts, as described above, were done intentionally with the purpose of

coercing Plaintiffs to pay the Debt.

        58.      As a direct and proximate result of Defendant’s conduct, Plaintiffs suffered stress,

anxiety, loss of sleep, and deterioration of relationships, both personal and professional, as a result

of the repeated harassing and hounding telephone call campaign, which continued even after

Plaintiffs requested that the calls cease.

        59.      As a result of Defendant’s violations of Plaintiffs’ privacy, Defendant is liable to

Plaintiffs for actual damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiffs

respectfully requests an entry of:

        a.       Judgment against Defendant declaring that Defendant violated the FCCPA;

        b.       Judgment against Defendant for maximum statutory damages for violations of the

FCCPA;

        c.       Judgment against Defendant for maximum statutory damages for violations of the

TCPA;



                                                  9
Case 8:20-cv-01655-TPB-SPF Document 1 Filed 07/20/20 Page 10 of 10 PageID 10




       d.      Judgment against Defendant declaring that Defendant invaded Plaintiffs’ privacy

and intruded upon Plaintiffs’ seclusion;

       e.      Actual damages;

       f.      An award of attorneys’ fees and costs; and

       g.      Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiffs hereby gives notice to Defendant and demands that Defendant and their affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.



                                              Respectfully submitted,



                                              SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                              /s/ Jon P. Dubbeld
                                              Jon P. Dubbeld, Esq., FBN 105869
                                              Jordan T. Isringhaus, Esq., FBN 0091487
                                              Aaron M. Swift, Esq., FBN 0093088
                                              Swift, Isringhaus & Dubbeld, P.A.
                                              10460 Roosevelt Blvd. N.
                                              Suite 313
                                              St. Petersburg, FL 33716
                                              Phone: (727) 755-3676
                                              Fax: (727) 255-5332
                                              jdubbeld@swift-law.com
                                              aswift@swift-law.com
                                              jisringhaus@swift-law.com
                                              Attorneys for Plaintiff




                                                 10
